 

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

 

Caption in Compliance with DNA. LBR 9004-1(b)

Sadek & Cooper Law Offices
1315 Walnut Street

Suite 502

Philadelphia, PA 19107
215-545-0008

Attorney for Debtors

 

 

In Re:

John T. Marcellus, Jr.
Jessica L. Marcellus

 

 

Case No.: 17-28350
Chapter: 13
Judge: -__ Altenburg

ORDER GRANTING SUPPLEMENTAL CHAPTER 13 FEES

The relief set forth-on the following page is ORDERED.
The applicant having certified that legal work supplemental to basic chapter 13 services has been -

rendered, and no objections having been raised, it is:

‘ ORDERED that Brad J. Sadek, Esq. _, the applicant, is allowed

 

a fee of $ 1,000.00. __ for services rendered and expenses in the amount of
$ : for a total of $ 1,000.00 . The allowance is payable:

through the Chapter 13*plan as an administrative priority.

Li outside the plan.

The debtor’s monthly plan is modified to require a payment of $§ ——_— 588.00 per month for
49 months to allow for payment of the above fee.

rev. BAAS
